               Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 1 of 14
                                      iq ,~ f,
                                                   )~            't
                                                   ~ ,',~'
                                                        '.',,...·~




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SADIE TURNER

                                Plaintiff,
                                                                      CIVIL ACTION NO.:
                     v.

WERNER ENTERPRISES, INC.


                                Defendants.


                                     NOTICE OF REMOVAL OF ACTION

          Defendant, Werner Enterprises, Inc., by and through its attorneys, Salmon Ricchezza

Singer & Turchi, LLP, respectfully aver as follows:

          1.         Plaintiff commenced a civil action against defendant in the Court of Common

Pleas of Philadelphia County, Pennsylvania, by filing a complaint and summons on or around

April 24, 2019. (See Summons and Complaint, attached as Exhibit A).

          2.         The Summons and Complaint were received by Defendant, Werner Enterprises,

Inc. no earlier than May 15, 2019.

          3.         Thus, this Notice of Removal is filed within the time provided by 28 U.S.C.

§1446(b).

          4.         Moreover, this action satisfies the requirements for removal within the meaning of

28 U.S.C. §1332 in that:

                     a)         Plaintiffs and Defendant's citizenships are diverse;

                                1)      At all times material hereto, Plaintiff was and is a resident of the

                     Commonwealth of Pennsylvania. According to the Complaint, plaintiff resides in

                     Philadelphia, Pennsylvania. (See Exhibit A).


i J0494997 DOCX] 5749 l 60v I
              Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 2 of 14



                         2)     At all times material hereto, Defendant, Werner Enterprises, Inc.,

                  was and is a corporation incorporated under the laws of the State of Nebraska

                  with its principal place of business in Omaha, Nebraska.

         5.       According to the Complaint, plaintiffs seeks damages for, inter alia, the

following:

          [V]arious serious and permanent personal injuries, serious impairment of body
          function and/or permanent serious disfigurement, and/or aggravation of pre-
          existing conditions, including, but not limited to: multi-level cervical disc
          protrusions, cervical radiculopathy, cervical sprain and strain, aggravation of
          lumbar disc herniation, lumbar radiculopathy, lumbar sprain and strain, left
          shoulder sprain and strain, head contusion, and other ills and injuries all to
          plaintiff's great loss and detriment. (See Exhibit A, iJl O);

          [G]reat pain, anguish, sickness and agony and will continue to suffer for an
          indefinite time into the future (See Exhibit A, iJl l );

          [E]motional injuries along with physical injuries (See Exhibit A, iJ12); and

          [A] great loss of earnings and/or earning capacity (See Exhibit A, iJ13).

        6.        Therefore, a fair reading of the Complaint reveals that an amount in excess of

$75,000 is in controversy in this suit.

        WHEREFORE, defendant, Werner Enterprises, Inc., respectfully requests the above

action now pending in the Court of Common Pleas of Philadelphia County, Pennsylvania, be

removed therefrom to this Court.




Dated: June 11, 2019



                                                  2
(.l0494997DOCX)
          Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 3 of 14




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the within-captioned

Notice of Removal of Action was served via first-class mail, postage prepaid, upon:


                                     Marc F. Greenfield
                       Spear Greenfield Richman Weitz & Taggart, P.C.
                              Two Penn Center Plaza, Suite 200
                                    1500 J.F.K. Boulevard
                                   Philadelphia, PA 19102
                             Attorney for Plaintiff, Sadie Turner


                                     SALMON RICCHEZZA SINGER & TURCHI, LLP




Dated: June 11, 2019




{10494997.DOCX}
             Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 4 of 14




SPEA~ GREENFIELD,                        RICHMAN, WEITZ & TAGGART P.C.                                                                               'T tbe
BY:    MARC F. GREENFIELD, ESQUIRE                                                                                                                    cord11
l.D. NO.; 62081                                                                                                                                      pl

Two Penn Center Plua, Suite 200
1500 J.F:K. Boulevard
Philadelphia, PA 19I02                                                        MAJOR JURY
(215) 985-2424

SADIE TURNER
8263 Williams Avenue
Philadelphia, PA 19150
                                                                              Anomey for plaintiff
                      v.
                                                                              COURT OF COMMON PLEAS
WERNER ENTERPRISES, INC.                                                      COUNTY OF PHILADELPHIA
do National Registered Agents, Inc.                                           CIVIL TRIAL DIVISION
116 Pine Street 311t Floor Suite 320
Harrisburg. PA 17101



                                        COMPLAINT IN PERSONAL INJURY
                                           2V MOTOR VEHICLE ACCIDENT
                                                                                                          ADVISO

Yau nvc bGea tllCd in CCIUff. tr you widl ID dcftnd qailw !he dllims        i..c: bu ~ • uncd ca II cortc:. Si uw:d q.iictc iltfmdmc de
 sci blh ill !he fbttowing ,..., ~ lllUSI take lCtice wilhiiJ fWW)'        awi U!lllllldu~cn lllS p6',inusi~ ~ ••wlnta
  (10) dayt aftcf this «im_pf;Wd 6114 N»ice tire •Cl'Vtd. by mtcril!f. •         {20)dias, de plao lll partir de 11 f«hl de la ckrtlanda ytll
wtittc:4 ~cc penomlly or tiy .-rncy 11114 fitiJlc in wtilin& wiUI          notlb~             Hue faJla OKllW Wll ~cm acQUI 0 Cll pmnl
 ltlca:ut,...   d~ Of~'° lhc d•il'AJ set flW!h .,..iill$t
 you. Ym lllC W1llMd 111111r)V1 fall co do JOlitwCllR m•y~
                                                                           o ccn un llbogadO y ftll"8AI' ahi c:otte 011 flmnatSCn"lll sas dtfmw o
                                                                             SUJ !'Jb~ a br.t di:lnllftdas tft mlllnl dt: f>\I pm.oa Stll nisodo
witlumt•llld 1,iiid...,_a 111117 btcmcmlqmn yov by itte ccun                     .., d vstaf t11> SC defil:l'dc. bl ctn roman ndi4a y~
~l t.ilUlcl imiec for Pr~ tfirlmd fn 1flc comp.lell'll or for               il:Cllti....,. la llcmPd1 en~ WY' sln pt~io 1viso o 110tltkadon.
  uy other claim or mfcr ~by Ole plaialiO: Yoe may lose ,                  Aderrd5, II amt puede decldlr a favor def dt!lllllUlaAte y mptim: qtie
         _,.Of      property OJ other ripis ~'°)'IN.                       !Kid c:iim,i. CQll todu las prl>Yisioncs de au~ Uslt\f           ""'*
                                                                              p.cn:ler ditic10 o .sua propidada u OC1W dcrcdlos irnp!ll1allkl plnl
   YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT                                                                 UJtcd.
     ONCE. JF YOU DO WOT HAVE A LAWYER. 00 TO OR
  TEUPHOM! THE Offlee SiT FOATH BELOW. nus OfftCE                                   U.EVE ESTA DEMANDA I\ UN ABOOl\.00
• CAN f'QOV!DE YOU WJTH INFORMATION ABOUT IUIUNO A                          l>IMEOlATAMENTE. sr NO TIENE ABOOAOO 0 $1 NO ll£NE
                       LAWYER.                                               ELmNEROSUFIC'IENTEDEPAOAR TALSERVICIO, VAYA
                                                                           EN PERSONA 0 LI.AME l'OR. TELUoNO A LA OFJOOIA CUVA
lf YOU CANNOT Aff-ORO TO HIRE A LAWVER, THIS OFFICE                             DlRECCION SE ENCUENTRA ESCR.ITA ABJ\10 PARA
   MAY &E ABLE TO PROVIDE YOU WJnf l'N.FORMATION                            AVERJOUAR DONOE SE PUEOE CONSECUll. ASfstalCJA
ABOV'T AGENCIESntATMAVOf'FER l.£0A1.SERVIC£$ TO                                                           LEOM.:
    ELIGIBLE PEltSONS AT A REDUCED FEE OR NO FEE
           PKllADEL.PHIA 8AJl ASSOClATION                                        ASSOC:lAOON DE UCENDIADOS DE fll.ADEt.flA
      LAWVER JtEFERJl.AL iind l:NFORMATION SESl.VlCE                             SERVICID DE: REF!NCJA E INFORMACt0!4 LBOiY.
                        One Rcaditti Ct1tic:r                                                  Om Reding Ccriw
                 P1'itddphlt, ~ylv111ia 19l07                                                 FltDdclfl1. Pe!MuyJqnla 19107
                         (l IS) 2Jl-6lll                                                         Tdtftmo: (l 1.S) '2lUJll
                       TTY: C21S)t51-6l97        "                                                  TTY: C215H51-6197




                                                                                                                                   Case ID: 19040364,.
         Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 5 of 14

 ..

                            COMPLAINT IN PERSONAL INJURY
                             2V ~Oll!B VEHICLE ACCIDENT

        I.      Plaintiff, Sadie Turner is a citizen and resident of the Commonwealth of

Pennsylvania, residing at the address listed in the caption of this Complainl

        2.     Defendant. Werner Enterprises. Inc .• is a corporation doing business in the

Commonwealth of Pennsylvania with an address listed in the caption of this complaint, who at aU
                                                               '
times material hereto was acting individually and/or by and through a11 lessees, agents. servantSy

workmen. and/or employees.

        3.     On or about September IS. 2017, plaintiff, Sadie Truner, operated a motor vehicle

at or near Ridge Avenue and Midvale Avenue. in the City and County of Philadelphio. in the

Commonwealth of P~sylvania.

        4.      At the same date and time defendant, Werner Enterprises, Inc., owned and operated

 a motor vehicle at or near Ridge Avenue and Midvale Avenue. in the City and County of

 Philadelphia, in the Commonweahh of Pennsylvania.

       S.      Suddenly and without warning, defendant negligently and/or carelessly

operated defendant's motor vehicle in such a manner as to strike the plaintiff.

       6.      As a result of thi.s accident, plaintiff suffered severe and permanent bodily injuries

as more fully set forth below.




                                                                                          Case ID:      190403647
        Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 6 of 14




                                         COUNT I
                           Sadie Turnerv. Werner Enterprises, Jne.
                                          Esmnal Injury


       7.      Plaintiff incorporates by reference an the allegations contained in the above

paragraphs as if the same were set forth below at length.
                                                                                  .
       8.     The negligence and/or carelessness of defendan~ acting individually and/or by and

through agents_ servants~ workmen and/or employees. consisted of the foUowing;

              a.      Operating a motor vehicle in a negligent and/or careless manner without

                      regard for the rights or safety of plaintiff or others;

              b.      Failing to have said vehicle under proper and adequate control;

              c.      failing to observe the position of plaintiff and to take such action as was

                      necessary lo prevent striking plaintiff Sadie Turner's motor vehicle;

              d.      Failing to operate a motor vehicle at a speed which would have        aU~


                      defendant to stop within an assured clear distance;

              e.      Operating said vehicle at a dangerous and excessive rate of speed under the

                      circumstances;

              f.      Being inattentive to defendant's du1jes as an operator of a motor vehicle~

              g.     .Disregarding traffic lanes. patterns and other devices;

              h.      Failing to keep an adequate distance from other vehicles that were within the

                      vicinity of defendant's vehicle;

              i.      Failing to perceive the highly apparent danger to others which the defendant's

                     actions and/or inactions posed;

             j.      Failing to give plaintiff meaningful warning signs concerning the impending

                                               - 3-


                                                                                          Case ID:     190403647
 Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 7 of 14




             incident;

      k.     Failing to exercise ordinary care to avoid injuring plaintiff;

     I.      Failing to be highly vigilant and maintain s~cient control of said vehicle;

      m.     Striking plaintiff Sadie Tumer•s motor vehicle;

     n.      Operating a motor vehicle with disregard for the rights. safety and proximity

             of phuntiff, even though defendant was aware, or should have been aware or

             plaintiff's presence and the threat ofhann posed to plaintiff;

     o.      Failing to inspect defendant's vehicle or ttt maintain defendant•s vehicle in a

             safe and no~defective condition;

     p.      Allowing a dangerous, unsafe and defective motor vehicle to be operated on

            a public highway;

     q.      Failing to operate a motor vehicle in compliance with the applicable laws and

            ordinances of the City and County of Philadelphia and the Statutes of the

            Commonwealth of Pemsylvania pertaining to the operation and con1rol of

            motor vehicles; and,

     r,     Operating a motor vehicle and other devices at the same time and in total

            disregard for the safety of the plaintiff and others in direct violation of the

            laws of the Commonwealth of Pennsylvania.

9.   The negligence and/or carelessness of defendant further consisted of the following;

     a.     Permitting an incompetent driver to operate the motor vehicle;

     b.     Failing to detennine whether defendant driver possessed the necessary skills

            and/or possessed the necessary mental or physical abiJjty to exercise such


                                     •4-



                                                                                Case ID:      190403641
         Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 8 of 14




                         driving skills;

                 c.      Failing to determine whether defendant driver possessed a valid license or

                         other requirements to drive and/or operate a motor vehicle;

                 d.      Failure to inspect defendant driver•s prior history of bad driving;

                 e.      Failing to instruct defendant driver in the proper method ofoperating a motor

                         vehjcle;

                 f.      Failing to properly instruct the defendant driver on how to properly operate

                         his or her motor vehicle and its warning apparatus in an emergency situation;

                         Failing, as defendant driver's authority, to control defendant drivers conduct

                         in regard to the manner in which defendant driver were operating the motor

                         vehicle at the aforesaid time and place as herein before described;

                h.       Failing to maintain said vehicle in a safe condition; and.

                i.       Allowing this dangerous. t.insafc and defective motor vehicle to be operated

                        on a public highway.

        10.     As a direct result of the negligent and/or careless conduct of defendant, the

plaintiff. suffered various serious and pennanent per50nal injuries, serious impairment of body

function and/or pennanent serious disfigurement. and/or aggravation of pre-existing conditions,

in<:Juding. but not limited to: mu]ti-level cervical disc protrusions. cervical radiculopathy. cervical

sprain and strain. aggravation of lumbar disc herniation. lumbar r.adiculopathy, lumbar sprain and

strain. left shoulder sprain and strain, head contusion.and other ills and injuries all to plaintiffs great

loss and detriment.




                                                                                                Case ID: 190403647
         Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 9 of 14




        11.        As a result of these injuries. all of which arc permanent in nature and all ofwhich are

to plaintiff's greal financial detriment and loss, plaintiff has in the: past. is presently, and may in the

future suffer great pain. anguish. sickness and agony and will continue to suffer for an indefinite time

into the future.                                                                                 "

        12.        As an additional result of the carelessness and/or negligence of defendant, plaintiff

has suffered emotional injuries along with the physical injuries suffered.

        13.        As a further result of the injuries sustained. the plaintiff has, is presently, and may in

the future undergo a great loss of earnings and/or ea.ming capacity. all to plaintiff's further Ion and

detriment.

        14.        Furthermore. in addition to all the injuries and lo$ses suffered. the plaintiff has

incurred. or will incur medical, rehabilitative and other related expenses in an amount equal to and/or

in excess ofthe basic personal injury protection benefits required by the Pennsylvania Motor Vehicle

Financial Responsibility Law. 75 Pa. C.S, §1701, £1.. sq.. as amended, and/or Worker's

Compensation Benefits, pursuant to Act 57, for which plaintiffmakes claim for in the present action.




                                                                                                 Case ID: 190403647
        Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 10 of 14


•

                                                                  t

       WHEREFORE, plaintiffdemands judgment in plaintiff's favor and against defendant an an

amount in excess of Fifty Thousand ($50,000.00) Dollars. pJus all reasonable costs and any other

relief the court deems necessary.



                                            SPEAR, GREENFIELD.
                                            RlCHMAN. WEITZ & TAGGART P.C.



                                    BY;     MARC F .. GREENFIELD, ESQUIRE

INTERROGATORIES, REQUESTS f'OR PRODUCTION OF DOCUMEZ\~ SUPPLEMENTAL
REQUESTS AND REQUEST FOR ADMISSIONS ARI SERVED ATTACHED TO
PLAINTIFFtS COMPLAINT AT THE TIME SERVICE OF ORIGJNAL PROCESS JS AND/OR
WAS J:PFF.CTUATED.
ejc




                                             • 7•


                                                                                      Case ID:     19040364
         Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 11 of 14




        The undersigned, plaintiff in this action, verifies that the within pleading is based upon
information fumislKKI to counsel. which has been gathered by counsel "in the prepanition of this
Jawsuit. The language of the attached pleading is that of counsel and not of signor. Signor verifies
                                .
that the within pleading. as prepared by counsel. is we and corree1 to the besr of signor's knowledg~.
infonnation and belief, To lhe extei:g that the contents of the within pleading are that of counsel.
signor has relied upon counsel in laking this verification.
        This verification is made subject to the penal lies of J 8 Pa.C.S.A. §4904 retating to un:swom
falsification to authorities.




                                                                                            Case ID:     190403647
                                            Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 12 of 14

JS 44 (Rev. 02/19)
                  ~~                                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September J 974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (.\°l:E INS11//JCTJONS ON Nl:Xt PAUF OF !HIS FO!iM.)

I. (a) PLAINTIFFS                                                                                                                             DEFENDANTS
 Sadie Turner                                                                                                                              Werner Enterprises, Inc.

     (b)     County of Residence of First Listed Plaintiff                                                                                    County of Residence of First Listed Defendant
                                           (l,XCFPT IN US. PLAINTJ!·F CASFS)                                                                                                      (IN ll.S. /'f.AINJll·FCASliS ONLY)
                                                                                                                                              NOTE:           IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                              THE TRACT OF LAND INVOLVED.


     (C)     Attorneys (Firm Name, Address, and Telephone Number)                                                                              Attorneys (l/Xnown)

 Spear, Greenfield, Richman, Weitz & Taggart, P.C.: Two Penn Center                                                                        Dawn L. Jennings I Jon Dumont
 Plaza, Suite 200, 1500 JFK Boulevard, Philadelphia, PA 19102                                                                                                        Turchi, LLP

II. BASIS OF JURISDICTION (l'/acean "X"inOneBoxOn/y)                                                                                                                                             L PARTIES (Place an "X" in One Boxji>rPlainliff
0    I    U.S. Government
             Plaintiff                                        (l!.S'. Governmenl Not a Party)                                    Citizen of This State                                            Incorporated or Principal Place
                                                                                                                                                                                                    of Business In This State

0 2       U.S. Government                                                                                                        Citizen of Another Stat                               0    2     Incorporated and Principal Place
             Defendant                                                                                                                                                                               of Business In Another State

                                                                                                                                 Citizen or Subject of a                  0            0    3     Foreign Nation
                                                                                                                                    Forei 1 n Count
IV. NATURE OF                                                                                                                                                                          Click here for: Nature of Suit Code Descri tions.
              CONTRACT                                                                                                               FORFEITURE/PENALTY                                    BANKRUPTCY                               OTHER STATUTES
0    110 Insurance                                                                         PERSONAL INJURY                       0 625 Drug Related Seizure                              0 422 Appeal 28 USC' 158                        0 375 False Claims Act
0      120 Marine                                                                        0 365 Personal Inju1y -                       of Prope1ty 21USC881                              0 423 Withdrawal                                0 376 Qui Tam (31 USC
0      130 Miller Act                                                                            Product Liability               0 690 Other                                                         28 USC 157                                 3729(a))
0      140 Negotiable Instrument                                                         0 36 7 Health Care/                                                                           1 - - - - - - - - - - - - 1 0 400 State Reapportionment
0      150 Recovery of Overpayment                                                              Phannaceutical                                                                         r-~P=R~O=P~E=R~T~Y~R=l~G=f~IT~--10 41 O Antitrust
             & Enforcement of Judgment                                                          Personal Injury                                                                          0 820 Copyrights                                0 430 Banks and Banking
  0 151 Medicare Act                                                                            Product Liability                                                                        0 830 Patent                                    0 450 Commerce
  0 152 Recovery ofDefaulte                                                              0 368 Asbestos Personal                                                                         0 835 Patent - Abbreviated                      0 460 Deportation
             Student Loans                                                                       Injmy Product                                                                                      New Dmg Application                  0 470 Racketeer Influenced and
             (Excludes Veterans                                                                 Liability                                                                                0 840 Trademark                                        Cormpt Organizations
  0 153 Recovery of Overp yment                                                           PERSONAL PROPERTY                                         t----~L=A~B~O~R~----+~S~O=C~IA=L~S~E~C~U~R=ITY~---10 480 Consumer Credit
             of Veteran's Benefi s                                                       0 370 Other Fraud                                            0 710 Fair Labor Standards         0 861 HIA ( 1395ft)                             0 485 Telephone Consumer
  0 160 Stockholders' Suits                                                              0 371 Truth in Lending                                               Act                        0 862 Black Lung (923)                                 Protection Act
  0 190 Other Contract                                               roduct  Liability   0 380 Other Personal                                         0  720 Labor/Management            0    863   DI  WC/DI       WW    (405(g))       0  490 Cable/Sat TV
  0                                                    0  36       Other   Personal             Property Damage                                               Relations                  0    864   SSID    Title     XVI                0  850 Secmities/Commodities/
  0 196 Franchise                                                  Injury                0 385 Property Damage                                        0 740 Railway Labor Act            0 865 RSI (405(g))                                     Exchange
                                                       0 362 Personal Injury -                  Product Liability                                     0 751 Family and Medical                                                           0 890 Other Statuto1y Actions
                                                                  Medical Mal ractice                                                                         Leave Act                1 - - - - - - - - - - - - 1 0 891 Agricultural Acts
'----'R"'E"'A"-L=P..:.R,,O"'P'-'E"'R"'T..:...:.Y_ _-+---C=IV'-'l:..:L._R=IG=H:..:T_,S'----+-'P'"'R"'l"'S'"O"'N=E'-'R'"'P'"'E""T'-'I'-'T"'l""O""N"'S'--iO 790 Other Labor Litigation    1--'-F""E""D""E"'RA=Io.:.'-'T"'A""X"""'SU=IT'"S._-10 893 Environmental Matters
  0 210 Land Condemnation                              0 440 Other Civil Rights                            Habeas Corpus:                             0 791 Employee Retirement          0 870 Taxes (U.S. Plaintiff                     0 895 Freedom oflnfonnation
  0 220 Foreclosure                                    0 44 l Voting                                 0 463 Alien Detainee                                    Income Security Act                     or Defendant)                              Act
  0 230 Rent Lease & Ejectment                         0 442 Employment                               0 510 Motions to Vacate                                                            0 871 IRS--Third Paity                          0 896 Arbitration
  0 240 Tmts to Land                                   0 443 Housing/                                          Sentence                                                                              26 USC 7609                         0 899 Administrative Procedure
  0 245 Tort Product Liability                                    Accommodations                     0 530 General                                                                                                                              Act/Review or Appeal of
  0 290 All Other Real Property                        0 445 Amer. w/Disabilities - 0 535 Death Penalty                                                       IMMIGRATION                                                                       Agency Decision
                                                                  Employment                              Other;                                      0 462 Naturalization Application                                                   0 950 Constitutionality of
                                                       0 446 Amer. w/Disabilities -                  0    540  Man     dam    us   &   Other          0  465 Other  Immigration                                                                 State Statutes
                                                                  Other                              0 550 Civil Rights                                      Actions
                                                       0 448 Education                               0 555 Prison Condition
                                                                                                     0 560 Civil Detainee -
                                                                                                               Conditions of
                                                                                                               Confinement

V. ORIGIN                 ~'/acean "X"m )11eBox011/y)
01       Original                ~2                                        0     3     Remanded from                     0 4 Reinstated or                0       Transferred from                0 6 Multidistrict                      0 8 Multidistrict
         Proceed in                                                                    Appellate Court                       Reopened                             Another District                    Litigation -                           Litigation -
                                                                                                                                                                  (,pec1f.1)                          Transfer                               Direct File
                                                      Cite the U.S. Civil Statute under which you are tlling (Do not citej11risdictio1111/ statutes unle.,·s diversi(l'F
                                                      28U.S.C.§1332                                        ~
                                                      Brief description of cause
                                                       Motor vehicle accident
VII. REQUESTED IN     0                                     CHECK IF THIS IS A CLASS ACTION                                          DEMAND$
     COMPLAINT:                                             UNDER RULE 23, FRCvP

VIII. RELATED CASE(S)
                                                          (.\'ee ms1ruclio11s):
      IF ANY                                                                                                                                                                       DOCKET NUMBE
DATE
06/11/2019
FOR OFFICE LISE ONLY

    RECEIPT#                               AMOUNT                                                                                                              JUDGE                                       MAG. JUDGE
                                Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 13 of 14

                                                           FOR T..   1n.
                                                                     llNlTED STATES DISTRICT COURT
                                                                             ·TERN DISTRICT OF PENNSYLVANIA
                                                                  ,~~ .. ~DESIGNATION FORM
                         (to be used by counsel or prose plaintiffi<T.indieiiii: the category of the case for the purpose of assignment to the appropriate calendar)

 Address of Plaintiff: _ _ _ _ _ _ _ _8_2_6_3_W_il_li_a_m_s_A_v_e_n_u_e_,_P_h_i_la_d_e_lp_h_i_a_P_A_1_9_1_5_0_ _ _ _ _ _ __

 AddressofDefendant:                                                      1507 Frontier Road, Omaha, NE 68138
                                  ----------------------------------------------
 P l~eofAccid~~J~ide~mTran~ction: _ _ _ _ _ _ _ _ _ _P_h_il_a_d_e_l_p_h_ia_,_P_e_n_n_s_y_l_v_a_n_i_a__~~~~~---



 RELATED CASE, IF ANY:



 Civil cases are deemed related when Yes is answered to any of the following questions:

 I.      ls this case related to property included in an earlier numbered suit pending or within one year                             YesD                  No~
         previously terminated action in this court?

 2.      Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                            YesD                  No~
         pending or within one year previously terminated action in this court?

 3.                                                                                                                                   YesD


 4.      Is this case a second or successive habeas corpus,                                                                         YesD
         case filed by the same individual?


 this court except       r
 I certify that, to my knowledge, the within case
                       noted above.

 DATE         lp J //       }~

 CIVIL: (Place a../ in one category only)

A.                Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

D        i.  Indemnity Contract, Marine Contract, and All Other Contracts                                  I surance Contract and Other Contracts
D        2.  FELA                                                                                             rplane Personal Injury
D        3.  Jones Act-Personal Injury                                                                       ssault, Defamation
D        4.  Antitrust                                                                                       arine Personal Injury
D        s. Patent                                                                                         Motor Vehicle Personal Injury
D        6. Labor-Management Relations                                                                     Other Personal Injury (Please specifY): _ _ _ _ _ _ _ _ __
D        7. Civil Rights                                                                                   Products Liability
D        8. Habeas Corpus                                                                                  Products Liability - Asbestos
         9. Securities Act(s) Cases                                                                        All other Diversity Cases
B
D
         10. Social Security Review Cases
         11. All other Federal Question Cases
                                                                                                           (Please s p e c i f y ) : - - - - - - - - - - - - - - - - - -

                  (Please specifj): - - - - - - - - - - - - - - - - - -



                                                                               ARBITRATION CERTIFICATION
                                                      (The effect o{this certification is to remove the casefi·om eligibility for arbitration.)


I , - - - - - - - - - - - - - - - - - - · counsel of record or prose plaintift~ do hereby certity


      D          Pursuant to Local Civil Rule 53.2. ~ 3(c) (2), that to the best of my knowledge and belief. the damages recoverable in this civil action case
                 exceed the sum of $150.000.00 exclusive of interest and costs:


      D           Relief other than monetary damages is sought.



DATE
            ---------------
                                                                                                                                                       JUN 11 2019
                                                                             Attorney-at-Lail' I Pro Se Plain/if!                             A ttomey /. D. # (if applicahle)

NOTE A trial de novo \\ill be a trial by .1ury only if there has been compliance with FRCP. 38.

('n· ()()<) (5 }018)
          Case 2:19-cv-02541-JD Document 1 Filed 06/11/19 Page 14 of 14



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM
       SADIE TURNER                                                          CIVIL ACTION

                       v.
      WERNER ENTERPRISES, INC.


In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

( c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53 .2.    ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management-Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management- Cases that do not fall into any one of the other tracks.




Date
    lt/u/ I~                                                         Defendant Werner Enterpr
                                                                         Attorney for
  215-606-6600                                                         djennings@srstlaw.com


Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02




                                                                                          JUN 11 ,
